        Case 1:20-cv-10617-WGY Document 174 Filed 05/11/20 Page 1 of 3



                       UNITED STATES DISTRICT COURT FOR THE
                            DISTRICT OF MASSACHUSETTS



MARIA ALEJANDRA CELIMEN SAVINO,
JULIO CESAR MEDEIROS NEVES, and all
those similarly situated,
                                                        Case No. 1:20-cv-10617 WGY
                    Petitioners-Plaintiffs,

               v.

STEVEN J. SOUZA,

Respondent-Defendant.



    PLAINTIFFS’ STATEMENT REGARDING DEFENDANTS’ MOTION FOR AN
    EXPEDITED DECISION ON THEIR MOTION TO COMPEL RESPONSES TO
                            DISCOVERY

       As stated to the Court’s Clerk, Plaintiffs’ current plan is to file an Opposition to

Defendants’ Motion To Compel by Friday, May 15, 2020. Defendants have now asked the Court

to decide Defendants’ Motion on an expedited basis. Plaintiffs file this Statement not to support

or oppose any particular timeline – Plaintiffs will file their Opposition whenever the Court

wishes – but rather to correct Defendants’ mischaracterization of the facts and Plaintiffs’

position.


       As will be further detailed in Plaintiffs’ Opposition, there has been no “gamesmanship”

here. Contrary to Defendants’ assertions, Plaintiffs timely responded to each of Defendants’

inquiries about discovery; raised the issue of potential objections early on; and offered to discuss

any issues or provide further clarifications. (Defendants did not take Plaintiffs up on this offer.)

Plaintiffs subsequently responded to Defendants’ discovery requests within the timeframe that




                                                  1
          Case 1:20-cv-10617-WGY Document 174 Filed 05/11/20 Page 2 of 3



the Parties had agreed upon, objecting to those requests that were objectionable and providing

responses to those that were not.


         Plaintiffs’ primary objection to Defendants’ interrogatories was and is one of relevance:

they sought evidence that is not relevant to the claims or defenses in this matter. Defendants

have never provided any legal support for their “comparative” theory that the question of

whether Defendants are violating detainees’ Fifth Amendment rights to reasonable safety while

held at BCHOC somehow depends upon a wide-ranging examination of detainees’ non-custodial

lives. No such authority exists. To the contrary, as the Court has already determined in ordering

a preliminary injunction, the Fifth Amendment inquiry focuses squarely on Defendants’ conduct

in holding class members in the unreasonably unsafe confines of BCHOC.1


May 11, 2020

Respectfully Submitted,
   /s/ Oren Sellstrom
Oren Nimni (BBO #691821)
Oren Sellstrom (BBO #569045)
Lauren Sampson (BBO #704319)
Ivan Espinoza-Madrigal†
Lawyers for Civil Rights
61 Batterymarch Street, 5th Floor
Boston, MA 02110
(617) 988-0606
onimni@lawyersforcivilrights.org

Grace Choi, Law Student Intern*
Kayla Crowell, Law Student Intern*
Laura Kokotailo, Law Student Intern*
Aseem Mehta, Law Student Intern*
Alden Pinkham, Law Student Intern*
Bianca Rey, Law Student Intern*
Megan Yan, Law Student Intern*

1
 As the Court pointed out in this morning’s hearing, ICE possesses all relevant information regarding the location of
detainees who have been released on bail and may monitor them to ensure compliance with all bail conditions. That
does not, however, import a far-reaching analysis of releasees’ non-custodial lives into the Fifth Amendment
analysis.


                                                         2
         Case 1:20-cv-10617-WGY Document 174 Filed 05/11/20 Page 3 of 3



Reena Parikh†
Michael Wishnie (BBO# 568654)
Jerome N. Frank Legal Services Organization
P.O. Box 209090
New Haven, CT 06520
Phone: (203) 432-4800
michael.wishnie@ylsclinics.org

Lisa Pirozzolo
John Butts
Vinita Ferrera
Felicia Ellsworth
Nicole M.F. Dooley
Annaleigh Curtis
Michael Brown
Rama Attreya
Gary Howell-Walton
Wilmer Cutler Pickering Hale and Dorr LLP
60 State Street
Boston, MA 021009
Lisa.Pirozzolo@wilmerhale.com


                                    CERTIFICATE OF SERVICE

        I hereby certify that, on May 11, 2020 a copy of the foregoing document was filed
electronically and served by mail on anyone unable to accept electronic filing. Notice of this
filing will be sent by email to all parties by operation of this court’s electronic filing system or by
mail to anyone unable to accept electronic filing as indicated on the Notice of Electronic Filing.
Parties may access this filing through the court’s CM/ECF system.


Date: May 11, 2020

__/s/ Oren Sellstrom_______________
Oren Sellstrom (BBO #569045)




†
 Admitted pro hac vice.
* Motion for law student appearances pending.


                                                  3
